Citation Nr: 0924331	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for depression as 
secondary to the service-connected disability.

2. Entitlement to service connection for degenerative 
arthritis of the left knee.

3. Entitlement to a schedular evaluation in excess of 10 
percent for tinnitus.

4. Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 
1967 and from December 1979 to August 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The issue of service connection for degenerative arthritis of 
the left knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's depression was not caused or aggravated by 
his service-connected disability.  

2. The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3. The average pure tone hearing loss in an authorized 
audiological evaluation in May 2007 was 68 decibels in the 
right ear and 60 decibels in the left.  Speech recognition 
scores using the Maryland CNC word lists were 92 percent in 
the right ear and 100 percent in the left ear.

4. The average pure tone hearing loss in an authorized 
audiological evaluation in July 2008 was 69 decibels in the 
right ear and 78 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 90 
percent in the right ear and of 92 percent in the left ear.  

5. The losses demonstrated during the July 2008 VA 
examination are the most severe findings, with average pure 
tone thresholds and speech recognition scores for the right 
ear which correspond to category III, and scores for the left 
ear which correspond to category II.


CONCLUSIONS OF LAW

1. Depression was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131(West 
2002); 38 C.F.R. § 3.310 (2008).

2. There is no legal basis for the assignment of a schedular 
evaluation for tinnitus in excess of 10 percent.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir 2006).  

3. The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Depression As 
Secondary 
To Service Connected Disability

The Veteran seeks to have his depression service connected as 
secondary to his bilateral hearing loss and tinnitus.  

Service connection may be granted for disabilities shown to 
be secondary to an already service-connected disorder.  
38 C.F.R. § 3.310 provides that a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  

In this case, the Veteran is service-connected for bilateral 
hearing loss, rated as noncompensably disabling, and for 
tinnitus, rated as 10 percent disabling.  The Board does not 
find, however, that the Veteran's depression is secondarily 
service-connected to his bilateral hearing loss and tinnitus.

Though the Veteran has submitted and the RO has obtained 
comprehensive records of the Veteran's recent health care, 
these records make very little mention of the Veteran's 
depression.  Instead, his depression is mentioned as being 
among a litany of ailments from which he suffers.  In a 
November 2006 VA record, depression was listed as one of 
nineteen health problems from which the Veteran was 
suffering.  A January 2007 VA entry mentioned that while the 
Veteran stated he was depressed, he did not exhibit suicidal 
or homicidal ideations.  More importantly, the Veteran 
attributed his depression to the fact that he was not working 
and thus did not feel useful.  He did not attribute it to his 
hearing loss or tinnitus.  Indeed, nowhere in the records 
does the Veteran himself or any of his physicians connect his 
depression to his hearing loss.  While he has done so in his 
statements and  claims to the RO, neither he nor a medical 
expert has done so in any of the treatment records.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the Veteran's depression was not caused 
or aggravated by his service-connected hearing loss and 
tinnitus.  The Board thus concludes that the Veteran's 
depression was not proximately due to or the result of a 
service-connected disability.  

II. Entitlement To A Schedular Evaluation In Excess Of 10 
Percent For Tinnitus

The Veteran first filed a claim for compensation for tinnitus 
in May of 1996.  His tinnitus was found to be service-
connected, and he was granted a 10 percent rating for the 
disability.  A subsequent claim for an increased rating was 
filed in May of 1999 and denied in September of the same 
year.  The Veteran filed the claim at issue here in April 
2007.  The Veteran has stated that the ringing in his ears is 
getting progressively worse and that it is often hard to hear 
people speaking.  

The rating for a claim of tinnitus is governed by 38 C.F.R. 
§ 4.87.  That regulation specifically states that only a 
single evaluation for tinnitus is issued regardless of 
whether the condition is bilateral (as it is in this case), 
and that the maximum rating for a person suffering from 
tinnitus is 10 percent.  See 38 U.S.C.A. § 4.87.  Both of 
these points were examined by the Federal Circuit in Smith v. 
Nicholson, and both were deemed acceptable.  451 F.3d 1344, 
1349-51 (Fed. Cir. 2006).

In this case, the Veteran's rating for tinnitus is already 10 
percent.  38 C.F.R. § 4.87 and the decisions interpreting it 
are clear that this rating is the absolute ceiling for what 
may be awarded.  There is no legal basis upon which to award 
a higher rating, so the Veteran's appeal must be denied.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(when the VA lacks the legal authority to grant an 
appellant's request for relief, such requests must be 
denied).

III. Entitlement To An Increased Rating For Bilateral Hearing 
Loss

The Veteran has also asked to have the rating for his hearing 
loss increased.  The Veteran first filed a claim for 
compensation for bilateral hearing loss in May 1996.  His 
hearing loss was found to be service connected, but his 
hearing had not deteriorated to a point to beyond a 
noncompensable rating.  A claim for an increased rating was 
filed in May 1999 and denied in September of the same year.  
The Veteran filed the claim at issue here in April 2007.  

Claims for increased ratings for hearing loss are governed by 
a schedule outlined in 38 C.F.R. § 4.85.  The Board 
undertakes a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Examinations are conducted using the 
controlled speech discrimination tests in conjunction with 
the results of the puretone audiometry test.  See 38 C.F.R. 
§ 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides:

(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated 
separately.
(b) When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That 
numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated 
separately.

In a May 2007 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
55
85
90
LEFT

35
45
80
80

The average decibel loss was thus 68 (67.5) in the right ear 
and 60 (60) in the left.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 100 
in the left ear.  

On a VA evaluation performed in July 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
90
85
LEFT

50
65
95
100

The average decibel loss was 69 (68.75) in the right ear and 
78 (77.5) in the left ear.  Speech audiometry tests revealed 
speech recognition ability of 90 percent in the right ear and 
of 92 percent in the left ear.  The examiner also reported 
that verbal recognition was good, even when the examiner 
spoke with his back to the Veteran, and that the word 
recognition scores were better than he expected based on the 
Veteran's pure tone averages.  

In addition to these two VA audiological examinations, the 
Veteran submitted the results of an April 2007 evaluation, 
and a March 2008 examination in support of his claim for an 
increased rating.  The Board will not consider the content of 
these however, as the information in the April 2007 document 
was not set out in a manner consistent with the regulatory 
requirements for evaluating hearing loss, and the March 2008 
examination was only a graph and not a breakdown of the 
results.  The Board is not in a position to interpret the 
results of this examination.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  A remand to obtain clarification is 
unnecessary, as the Board has records from both before and 
after the March 2008 report, and nearly contemporaneous with 
the April 2007 document.  

The average pure tone thresholds and speech recognition 
scores demonstrated during the July 2008 VA examination are 
the most severe findings.  Under Table VI contained in 
Diagnostic Code 6100, the right ear average pure tone 
thresholds and speech recognition scores correspond to 
category III, and the scores for the left ear correspond to 
category II.  

The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for the noncompensable rating which the RO 
assigned.  In addition, an exceptional pattern of hearing 
loss which would warrant evaluation under 38 C.F.R. § 4.86 is 
not shown.  Accordingly, the Board concludes that the 
schedular criteria for a compensable disability rating for 
bilateral hearing loss are not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
In this regard, while the Veteran apparently has not worked 
in two decades (since 1989), records show this was 
precipitated by degenerative disc disease, rather than any 
hearing loss.  Likewise, there is no showing that hearing 
loss has required any hospitalizations.  

IV. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2007, prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The letter also addressed all of the factors discussed in the 
Dingess case.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the notice requirement of the VCAA 
applies to all five elements of a service connection claim).  
Further, in a letter from May 2008, the RO informed the 
Veteran in detail of what evidence would be required to 
substantiate a claim for an increased rating of tinnitus and 
hearing loss, thus satisfying the requirements outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
claim was subsequently readjudicated.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained both the Veteran's VA treatment records 
as well as private treatment records.  He has been afforded a 
VA hearing examination to assess the severity of his hearing 
loss.  The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A VA medical examination is also not required to evaluate the 
service connection claim.  The Board may order an examination 
when the record shows that the Veteran has a current 
disability, indicates that this disability may be associated 
with the Veteran's active service, and does not contain 
sufficient evidence for the Board to make a decision on the 
issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and 
any service related incident, then the Board may order an RO 
to have a claimant examined.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  With the Veteran having received several 
examinations already for his hearing problems, the only issue 
for which an examination may be useful is the Veteran's claim 
of depression as secondary to his service connected 
disability.  In this case, however, there is no indication of 
a possible nexus between the Veteran's hearing loss/tinnitus 
and his depression.  Nowhere in the medical records is it 
suggested that the Veteran's depression is related to his 
service connected disability.  Without such a nexus, the 
Board may consider the medical records already in the file 
without requiring a VA examination.

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Additionally, the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law and 
not the underlying facts or development of the facts is 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  Accordingly, the preceding discussion in 
this opinion of the VCAA has no bearing on the Veteran's 
claim for an increased rating for tinnitus.  


ORDER

Service connection for depression secondary to service 
connected disability is denied.

An increased rating for tinnitus is denied.

An increased rating for bilateral hearing loss is denied.


REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision 
issues, the veteran or his or her representative must file a 
timely notice of disagreement (NOD); so long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC).  
Finally, to convey jurisdiction to hear the case at the 
Board, the veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a) (2008).

The Veteran was denied service connection for degenerative 
arthritis of the left knee in an October 2008 rating 
decision.  In November 2008, the Veteran submitted a notice 
of disagreement.  To date, however the Veteran has not been 
provided with an SOC on this issue.  As such, the Veteran 
should be provided with an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  Despite this remand, this issue will be 
returned to the Board after issuance of the SOC only if it is 
perfected by the timely filing of a substantive appeal. See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Therefore, this matter is REMANDED for the following action:

The RO should issue a statement of the 
case with respect to the issue of 
service connection for degenerative 
arthritis of the left knee.  The 
Veteran should be informed of the 
period of time within which he must 
file a substantive appeal to perfect 
his appeal to the Board concerning this 
issue.  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If a timely 
substantive appeal is filed, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


